Name: Commission Regulation (EC) No 1044/97 of 10 June 1997 amending Regulation (EC) No 2498/96 establishing Community tariff quotas for 1997 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204 and derogating from Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  animal product;  Europe;  international trade
 Date Published: nan

 No L 152/8 EN Official Journal of the European Communities 11 . 6 . 97 COMMISSION REGULATION (EC) No 1044/97 of 10 June 1997 amending Regulation (EC) No 2498/96 establishing Community tariff quotas for 1997 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204 and derogating from Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector munity tariff quotas; whereas, therefore, it should be accepted; Whereas, as a result, it is necessary to adapt the quantities laid down for Bulgaria in Annex II to Regulation (EC) No 2498/96; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3383/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part ('), and in particular Article 1 thereof, Whereas Annex XIII a to the Europe Agreement with Bulgaria (2) lays down the quantities of sheep, goats, sheepmeat and goatmeat that may be imported under the preferential scheme within tariff quotas; whereas those quotas were opened for 1997 by Regulation (EC) No 2498/96 (3); Whereas the Europe Agreement also provides for the possibility of Bulgaria converting limited quantities of live animal exports into quantities of meat; whereas Bulgaria has asked the Community to convert 1 000 tonnes of live animals expressed as carcase weight bone-in that may be exported into the Community in 1997 into 1 000 tonnes of meat; whereas this conversion concerns only a limited portion of the quantities of those products originating in Bulgaria that may enter the Community under Com ­ HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Regulation (EC) No 2498/96, the quantity of live animals for Bulgaria is hereby replaced by '2 123 ' and the quantity of meat for Bulgaria is replaced by '2 890 '. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 368 , 31 . 12. 1994, p. 5 . (2) OJ No L 358 , 31 . 12. 1994, p . 3 . 1 OJ No L 338 , 28 . 12 . 1996, p . 53 .